Citation Nr: 1822449	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  13-13 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include the question of entitlement to a total rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to January 1976 and from March 1992 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction currently resides in Atlanta, Georgia. 

In a January 2013 rating decision, the RO found that a clear and unmistakable error was found in not granting the Veteran 50 percent disabling for her PTSD effective November 16, 2009. In addition, the RO denied the Veteran's TDIU claim. 

In May 2017, the Board remanded this appeal for further development - specifically, scheduling the Veteran for a Board hearing. In addition, the Board waived the requirement that there be a timely substantive appeal. 

In February 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). A copy of the transcript is of record. 

The issue of entitlement to a TDIU was raised by the record as a component of the claim for increase on appeal. See, e.g. February 2018 Board hearing. The Board observes that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of the claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability. Id.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that her service-connected psychiatric disability warrants a rating greater than 50 percent. During the February 2018 Board hearing, the Veteran testified that her psychiatric disability has worsened. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. See Green v. Derwinski, 1 Vet. App. 121 (1991). Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997). A new examination is required to evaluate the current nature and severity of the Veteran's psychiatric disability.

The record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration ("SSA"). The Veteran testified that her SSA records are related to her psychiatric disability. See Board hearing transcript at 6. A remand is required to obtain SSA records. 

Lastly, as indicated above, the issue of entitlement to a TDIU has been raised by the record and has been added to the appeal. During the February 2018 Board hearing, the Veteran indicated that she stopped working in 2009 due to her service-connected psychiatric disability. See Board hearing transcript at 5. 

The Board, therefore, finds that a claim of entitlement to a TDIU has been raised by the record. See Rice, 22 Vet. App. 447. However, in light of the Board's remand of entitlement to an increased disability rating for PTSD, the Board finds that the claim of entitlement to a TDIU must also be remanded as inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177-78   (2009) (en banc).


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2. Contact SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available. Required notice must be provided to the Veteran. 

3. Upon completion of directives 1 and 2, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the Veteran's service-connected PTSD. All indicated tests should be performed and all findings should be reported in detail.  Specifically, the examiner should discuss the impact of the Veteran's PTSD on her ability to maintain substantially gainful employment, with discussion of what types of employment (if any) that remain possible in light of the functional impact of this disability.

4. After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim, to include the issue of TDIU. If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond. The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




